Citation Nr: 0416984	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  02-10 879A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for right knee 
patellofemoral syndrome, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel






INTRODUCTION

The veteran served on active duty from December 1974 to 
December 1977 and from September 1979 to June 1992.  He has 
reported prior service beginning in April 1972.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2002  rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO), which denied the benefit sought on appeal.

In correspondence received in July 2003 in support of his 
claim for an increased evaluation for right knee 
patellofemoral syndrome, the veteran referred to increased 
disability of his service-connected spurs of the right great 
toe, currently evaluated as 10 percent disabling.  The Board 
finds that this correspondence constitutes a claim for an 
increased evaluation for the right toe, and refers it to the 
RO for development and adjudication.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service-connected patellofemoral syndrome 
of the right knee is manifested by pain and limitation of 
flexion to 110 degrees; X-ray reports are negative for 
arthritis; the competent medical evidence shows no limitation 
of extension, subluxation, limitation of flexion to less that 
110 degrees, or more than slight instability.






CONCLUSION OF LAW

An evaluation in excess of 10 percent for patellofemoral 
syndrome of the right knee is not warranted.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2003).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2003).  

The appellant filed his claim after prior to the enactment of 
the VCAA and thus compliance is required.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The Board concludes that the 
discussions in the April 2002 rating decision on appeal, the 
August 2002 statement of the case (SOC), and a February 2003 
supplemental statement of the case (SSOC) adequately informed 
him of the information and evidence needed to substantiate 
his claim.  The Board observes that a December 2001 VCAA 
notice letter and the August 2002 SOC informed him of the 
VCAA's implementing regulations, including that VA would 
assist him in obtaining government or private medical or 
employment records, provided that he sufficiently identified 
the records sought and submitted releases as necessary.  The 
Board finds that these documents show that the appellant was 
notified of the evidence needed to substantiate his claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 17 Vet. App. 412 
(2004).

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all available service medical records 
and post-service medical records.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claims, the Board notes 
that in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

The Board notes that in February 2003 VA conducted a medical 
examination with regard to the veteran's claim for an 
increased initial evaluation for right knee patellefemoral 
syndrome.  The Board finds that the relevant medical evidence 
of record, to include the report of this VA examination, is 
adequate for rating purposes; it contains sufficient detail 
to make a decision on this issue.  Thus, there is no duty to 
provide another examination with regard to this issue on 
appeal.  38 U.S.C. § 5103A(d);  38 C.F.R. § 3.159(c)(4).  

The Board further notes that, during the pendency of his 
claim the appellant has been afforded opportunities to submit 
information relating to any additional evidence that may be 
available.  He has failed to identify any sources of 
additional outstanding evidence or indicate that he was in 
the process of obtaining additional evidence.  It is clear 
that there is no additional relevant evidence that has not 
been obtained and that the appellant desires the Board to 
proceed with its appellate review.  See Quartuccio, supra; 
Pelegrini, supra. 

The decision by the United States Court of Appeals for 
Veteran Claims (Court) in Pelegrini, supra, held in part that 
a VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, VA provided notice by a December 
2001 letter, prior to the April 2002 rating decision on 
appeal. 

The Court's decision in Pelegrini also held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notices provided to the 
appellant do not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his service 
connection claims.  In the December 2001 letter, the RO 
informed the veteran that he could assist by telling them 
"about any additional information or evidence that you want 
us to try to get for you."  In a June 2003 letter to the 
veteran informing him that his case had been certified to the 
Board, the RO informed him that he had 90 days from the date 
of that letter, or until the Board issued a decision in his 
case, whichever came first, to send the Board additional 
evidence concerning his appeal.  

As noted above, VCAA only requires that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard, supra; Sutton, supra; see 
also 38 C.F.R. § 20.1102 (harmless error).  In the case of 
the veteran's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claims, any additional 
development or notification would serve no useful purpose.  
See Soyini, 1 Vet. App. 540, 546 (1991) strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his or 
her claim, the VCAA does not apply).  The Board finds that 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible with regard to his 
claims.  Thus, no additional assistance or notification to 
the appellant is required based on the facts of the instant 
case, there has been no prejudice to the appellant that would 
warrant a remand, and his procedural rights have not been 
abridged.  Bernard, supra.

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003).  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  However, the recently 
enacted Veterans Benefits Act of 2003 permits VA to 
adjudicate a claim within a year of receipt of the claim.  
The provision is retroactive to the date of the VCAA, 
November 9, 2000.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C. §  ____).

Factual Background

The veteran maintains that the current 10 percent evaluation 
assigned for his right knee patellefemoral syndrome does not 
adequately reflect the severity of that disability.  He 
contends that he has been issued a brace and cane by VA due 
to his right knee instability.  The veteran further asserts 
that his service-connected right knee disability adversely 
affects his employment as a house painter because he cannot 
use a ladder.  He claims that his disability warrants a 20 
percent evaluation.  

VA outpatient treatment reports show that the veteran 
complained of right knee pain in September 2001.  He walked 
with a mild limp on the right, and his knee strength and 
range of motion were within normal limits.  The right knee 
was unstable, more laterally than medially.  The veteran was 
issued a cane, and a right knee orthosis to control 
lateral/medial motion instability was requested.  Prosthetic 
evaluation consult results were received in October 2001. 

The report of a February 2002 VA examination provides that 
the veteran complained of pain, weakness, stiffness, 
swelling, heat and redness, instability, and lack of 
endurance.  The veteran said that his treatment consisted of 
non-steroidal anti-inflammatory drugs, hot soaks, a knee 
brace and a cane.  He reported flare-ups on stairs, ladders, 
prolonged walking, with weather changes and rain that 
consisted of severe pain for up to one hour, loss of 
function, and required rest as treatment.  The veteran said 
that he used a brace and a cane.  The veteran said that as a 
result of his knee disability, he could not limb ladders 
which affected his self-employment as a painter.  

On physical examination, the veteran ambulated into the 
examination without any kind of mechanical aide.  The right 
knee was equal in size and consistency to the left.  There 
was no evidence of muscle atrophy, rigidity, spasm or 
wasting.  Palpation revealed tenderness in the area of the 
lateral joint spaces and the superior aspect of the patella.  
The veteran was able to walk on his toes and heels.  The 
veteran's range of motion was noted to be normal, from zero 
to 110 degrees.  The examiner noted that an August 2000 X-ray 
was normal.  The diagnosis was patellar tendon pain syndrome 
of the right knee.  

The report of a February 2003 VA examination provides that 
the examiner reviewed the veteran's claims file.  The veteran 
complained of pain, weakness, stiffness, swelling, giving 
way, fatigability and lack of endurance.  He said that he 
used Motrin for a moderate amount of relief.  He reported 
daily flare-ups, with pain precipitated by kneeling, and 
ascending or descending stairs.  He said that non-weight 
bearing, a brace and medicine alleviated his pain.  The 
veteran reported functional impairment during a flare-up, and 
used a brace and cane.  There was no dislocation or recurrent 
subluxation. The veteran said that the disability decreased 
his ability to earn money as a house painter, due to his 
difficulty with ladders.   

On physical examination, the veteran's range of motion was 
from zero to 110 degrees, which was noted to be normal, with 
pain throughout the motion.  There was no additional 
limitation by pain, fatigue, weakness or lack of endurance 
during the exam.  The examiner stated that the veteran had 
difficulty obtaining objective examination, and that no 
subluxation of the patella could be ascertained.  The 
veteran's gait was antalgic.  There was no laxity found with 
medial or lateral forces applied to the right patella, and no 
crepitus.  The examiner observed that an August 2001 
radiographic examination was negative for bone or joint 
abnormality.  The diagnosis was patellofemoral syndrome, 
moderate residual.  

Legal Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran's right knee disability is evaluated under 
Diagnostic Code 5257 for recurrent subluxation or 
instability.  Slight recurrent subluxation or lateral 
instability is rated 10 percent, moderate recurrent 
subluxation or lateral instability is rated 20 percent, and 
severe recurrent knee subluxation or lateral instability 
warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

Dislocation of the semilunar cartilage of the knee with 
frequent episodes of "locking," pain and effusion into the 
joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.  

Limitation of flexion of the leg to 60 degrees warrants a 
zero percent rating.  When flexion is limited to 45 degrees, 
a 10 percent rating is assigned.  A 20 percent rating is 
appropriate where flexion is limited to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of the leg to 5 degrees warrants a 
zero percent rating.  When extension is limited to 10 
degrees, a 10 percent rating is assigned.  A 20 percent 
rating is appropriate where extension is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  See Deluca v. 
Brown, 8 Vet. App. 202 (1995).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 10 percent for 
his right knee patellofemoral syndrome.  

The Board recognizes that the veteran has complained of 
weakness and instability of the right knee, has been issued a 
brace by VA, and had instability noted as an outpatient in 
September 2001.  However, the February 2002 VA examination 
found no instability.  While the February 2003 VA examiner 
noted "moderate residual" in classifying the veteran's 
patellofemoral syndrome, the physician specifically noted 
that there was no laxity of the right knee.  There is no 
objective indication in this examination report of any 
subluxation or instability and, as noted above, flexion was 
only limited to 110 degrees with normal extension.  The Board 
finds that these VA examination reports, which are the most 
recent evidence of record, when considered with the other 
relevant evidence of record, show no recurrent subluxation or 
overall no more than sight instability.  Accordingly, a 
rating in excess of 10 percent Diagnostic Code 5257 is not 
warranted.  

The Board also notes that the veteran's range of motion (as 
noted during VA examinations conducted in February 2002 and 
February 2003) does not support a compensable rating under 
Diagnostic Codes 5260 or 5261.  The competent medical 
evidence of record is negative for dislocated cartilage or 
removal of cartilage; therefore, Diagnostic Codes 5258 and 
5259 are not applicable.  In any event, a higher or separate 
rating under Code 5259 would not be warranted as the current 
10 percent rating takes into account symptoms such as pain 
and there is no medical evidence of frequent episodes of 
locking with effusion into the joint to support a 20 percent 
rating under Code 5258.  

The Board has considered the veteran's complaints of right 
knee pain, weakness and daily flare-ups.  His right knee 
disability is rated under Code 5257 on the basis of recurrent 
subluxation or lateral instability.  The Board notes that 
application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca is not 
appropriate where, as here, the diagnostic code is not 
predicated on loss of range of motion.  Johnson v. Brown, 9 
Vet. App. 7, 11 (1996) (specifically addressing the 
evaluation of a knee disability under Code 5257).  But see 
Spurgeon v. Brown, 10 Vet. App. 194 (1997) (even if a 
separate rating for pain is not required, the Board is still 
obligated to provide reasons and bases regarding application 
of the regulation).  The veteran's service connected right 
knee disability does not warrant an evaluation in excess of 
10 percent, even with consideration of sections 4.40 and 4.45 
for functional loss, assessed on the basis of increased 
limitation of motion, pursuant to the guidelines set forth in 
Deluca.  The Board finds that his symptoms, including pain, 
are adequately addressed and contemplated by the 10 percent 
evaluation under Diagnostic Code 5257.  The ranges of motion 
for the right knee that have been reported (0 to 110 degrees) 
do not support a rating in excess of 10 percent or even a 
compensable rating under Code 5260 or 5261.  The evidence 
does not show that the veteran's pain results in additional 
limitation of motion warranting a compensable rating by 
approximating limitation of flexion to 45 degrees (Diagnostic 
Code 5260) or limitation of extension to 10 degrees 
(Diagnostic Code 5261).  That is, there is no evidence of 
additional loss of motion due to pain supported by objective 
findings, or weakness, fatigue, incoordination or flare-ups 
of symptoms that result in additional loss of motion, to a 
degree that would support a rating in excess of 10 percent or 
even a compensable rating under either range of motion code 
for the knee.  The February 2003 VA examination finding that 
there was no additional limitation by pain, fatigue, weakness 
or lack of endurance during the examination is evidence that 
the veteran has normal use of the right knee.  The February 
2002 VA examination finding that the veteran's right knee was 
equal to the left in size and consistency, and that there was 
no evidence of atrophy, also indicates normal use of the 
right knee.  Thus, the Board finds that the veteran's current 
10 percent evaluation appropriately addresses his symptoms, 
and an evaluation in excess of 10 percent, including 
consideration of sections 4.40, 4.45 and 4.59, is not 
warranted.  DeLuca, 8 Vet. App. at 202.

The Board is cognizant of the law that permits separate 
ratings for arthritis and instability of a knee.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997) and 
VAOPGCPREC 9-98 (Aug. 14, 1998).  However, in this case, 
there is no evidence of right knee arthritis and reported X-
rays are negative for that condition.  Thus, a separate 
rating for right knee arthritis is not warranted under the 
cited legal authority.

In sum, the veteran's service-connected patellofemoral 
syndrome of the right knee is manifested by pain and 
limitation of flexion to 110 degrees.  X-ray reports are 
negative for arthritis, and the competent medical evidence 
shows no limitation of extension, subluxation, limitation of 
flexion to less that 110 degrees, or more than slight 
instability.

The Board observes that in a March 2003 SSOC, the RO declined 
to send this claim to the VA Central Office for additional 
compensation under 38 C.F.R. § 3.321.  In exceptional cases 
where schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is made.  
38 C.F.R. § 3.321(b)(1).  "The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.

The Board finds no evidence of an exceptional disability 
picture in this case.  There is no evidence in the claims 
file of particular circumstances that render impractical the 
application of the regular rating criteria to the veteran's 
right knee disability, nor is there any indication that the 
veteran's right knee disability has required any recent 
hospitalization.  There is no documentary evidence that 
because of his right knee disability the veteran has been 
uniquely economically harmed beyond the degree of disability 
anticipated at the current 10 percent evaluation.  Although 
the veteran has contended that his service-connected right 
knee disability impairs his employment, he has submitted no 
documentary evidence showing lost jobs or income, or any 
medical records showing frequent treatment of his right knee 
disability that would interfere with employment.  

The Board recognizes that the exceptional or unusual 
disability picture mentioned in section 3.321(b)(1) 
reasonably contemplates factors other than marked 
interference with employment or frequent periods of 
hospitalization.  Johnston v. Brown, 10 Vet. App. 80, 86 
(1997).  However, such factors would be apparent from the 
record and necessarily relate to the service-connected 
disability.  See, e.g., Smallwood v. Brown, 10 Vet. App. 93, 
97-98 (1997) and Spurgeon v. Brown, 10 Vet. App. 194, 197 
(1997).  In this case, no such factors are apparent from a 
review of the record before the Board.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

An evaluation in excess of 10 percent for patellofemoral 
syndrome of the right knee is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



